Cite as 2014 Ark. App. 187

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-13-452


                                                  Opinion Delivered   March 19, 2014
RHODIS SMITH
                               APPELLANT          APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
                                                  NINTH DIVISION
                                                  [NO. PR-2009-49]
V.
                                                  HONORABLE MARY SPENCER
                                                  McGOWAN, JUDGE

HERSCHEL LOVELACE and VENITA                      SUPPLEMENTATION OF THE
LOVELACE                                          ADDENDUM ORDERED
                     APPELLEES



                         ROBERT J. GLADWIN, Chief Judge

       Rhodis Smith appeals the Pulaski County Circuit Court’s February 4, 2013 order

denying his petition seeking to remove the appellees, Herschel and Venita Lovelace, as

guardians of his grandson (M.R., age 5) and to have himself appointed as guardian. On

appeal, he contends that the circuit court clearly erred by denying his petition. We order

supplementation of the addendum.

       Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) (2013) requires that the addendum to

the appellant’s brief include the pleadings on which the circuit court decided each issue,

specifically identifying the complaint and answer. Also to be included are all motions,

responses, replies and exhibits. Id. A review of appellant’s brief reveals that appellant failed

to include several pleadings in the addendum; specifically, the motions to dismiss and for
                                 Cite as 2014 Ark. App. 187

summary judgment, the responses thereto, and supporting affidavits and statements filed by

both parties are not included. We order supplementation of the addendum pursuant to

Arkansas Supreme Court Rule 4-2(b)(4), giving appellant seven calendar days to provide the

additional materials from the record to the members of the appellate court. The pleadings

and materials listed herein are not to be taken as an exhaustive list of deficiencies; appellant

should carefully review the rules and ensure that no other deficiencies exist.

       Supplementation of the addendum ordered.

       WALMSLEY and WHITEAKER , JJ., agree.



       Darrell F. Brown, Jr., for appellant.

       No response.




                                               2